Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or reasonably suggest:
the modular disk coextrusion die, as recited by claims 1-10, particularly including a first sub-cell on a first side of the central routing disk, and a second sub-cell on a second side of the central routing disk; the first sub-cell including a first distribution disk, a first transition disk and a first spreader disk in a first order wherein the first distribution disk is closest to the central routing disk, followed by the first transition disk and then the first spreader disk; the second sub-cell including a second distribution disk, a second transition disk and a second spreader disk in a second order wherein the second distribution disk is closest to the central routing disk, followed by the second transition disk and then the second spreader disk; wherein the distribution inlet opening in the first distribution disk is about 180 degrees opposed to the distribution inlet opening in the second distribution disk; or
the cell, as recited by claims 11-14, particularly including a first distribution disk on a first side of the central routing disk, and a second distribution disk on the a second side of the central routing disk; wherein the distribution inlet opening in the first distribution disk is about 180 degrees opposed to the distribution inlet opening in the second distribution disk; wherein the first distribution disk, first transition disk and first spreader disk are disposed in a first order in which the first distribution disk is closest to the central routing disk, followed by the first transition disk and then the first spreader disk; and the second distribution disk, second transition disk and second spreader disk are disposed in a second order in which the second distribution disk is closest to the central routing disk, followed by the second transition disk and then the second spreader disk; or

Applicant’s arguments in the remarks filed on March 10, 2021 are persuasive.  Schirmer (US 6,000,926) and Schirmer (US 2013/0243894) do not teach or suggest a central routing disk having the respective distribution disks, transition disks and spreader disks in the claimed orders/sequences.  The claimed central routing disk feeds extrusion material in opposite directions (first and second distribution disks respectively on the first and second sides of the central routing disk) at locations 180 degrees apart (the distribution inlet openings of the first and second distribution disk being 180 degrees opposed), which is not disclosed or suggested by either Schirmer (US 6,000,926) or Schirmer (US 2013/0243894).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744